Exhibit 99.1 Vision-Sciences, Inc. Announces $7.7 Million in Revenue for the First Nine Months of Fiscal 2011 ORANGEBURG, N.Y., February 9, 2011 – Vision-Sciences, Inc. (Nasdaq:VSCI) today announced results for its third quarter and first nine months of fiscal 2011, ended December 31, 2010. For the third quarter of fiscal 2011, net sales were $2.7 million, a sequential increase of $0.4 million, or 17%, from the second quarter of fiscal 2011, ended September 30, 2010, primarily due to higher sales of our urology endoscopes and EndoSheath® disposables, our ENT (“ear, nose, and throat”) endoscopes, and increased repair, peripheral and accessory sales. These same revenues represent an increase of $0.1 million, or 4% from the third quarter of fiscal 2010, ended December 31, 2009, primarily due to higher sales of our urology endoscopes and EndoSheath disposables.Pro forma for the exclusion of sales to Medtronic, which, effective April 1, 2010, no longer served as our distributor of ENT endoscopes, net sales for the third quarter of fiscal 2011 represented an increase of $1.1 million, or 66%, from the third quarter of fiscal 2010. For the first nine months of fiscal 2011, net sales were $7.7 million, a decrease of $1.1 million, or 13%, over the first nine months of fiscal 2010, primarily due to lower sales of our ENT fiberscopes as a result of the end of our distribution agreement with Medtronic. Pro forma for the exclusion of sales to Medtronic, net sales for the first nine months of fiscal 2011 represented an increase of $2.6 million, or 52%, over the first nine months of fiscal 2010. Loss from operations in the third quarter of fiscal 2011 was $2.4 million compared to $3.2 million in the third quarter of fiscal 2010, a decrease of $0.8 million. Loss from operations in the first nine months of fiscal 2011 was $7.7 million compared to $8.8 million in the first nine months of fiscal 2010, a decrease of $1.1 million. Warren Bielke, our interim Chief Executive Officer, stated “We are pleased with our third quarter and first nine month results for fiscal 2011 relative to the same periods in fiscal 2010, pro forma for the exclusion of Medtronic. Sales growth of 66% for our third quarter and 52% for our first nine months reflect our success in driving top-line revenue growth and improving our margins without the benefit of the Medtronic distribution agreement, which ended April 1, 2010. We are also continuing to add new teaching hospitals and academic institutions to our customer base and gaining traction in the markets in which we operate, as evidenced by our sequential revenue growth of 17%.” Mr. Bielke continued, “We are very excited about our urology supply agreement with Stryker, which covers our fiber and video cystoscopes, urology EndoSheath technology, and ureteroscopes. During March, domestic product launch will begin under the supply agreement. We believe this agreement will drive our urology sales and allow us to focus on increasing sales of our airway-related products, including our bronchoscopes, trans-nasal esophagoscopes, and related EndoSheath technology and ENT endoscopes. We will also focus development on our spine video endoscopes, which will be used to give direct visualization to surgeons during minimally invasive spine procedures.” Abbreviated results (in thousands, except for per share data and percentages) for the third quarter and first nine months of fiscal 2011 and 2010 were as follows: Three Months Ended Nine Months Ended December 31, December 31, Difference % Difference % Net sales $ $ $ 4
